Citation Nr: 0215326	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

(The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that new and material 
evidence had not been submitted to reopen a claim of service 
connection for Meniere's disease with vertigo, tinnitus and 
hearing loss.

By way of history, service connection was denied for 
Meniere's disease in a January 1969 rating decision.  The 
veteran is now claiming service connection for bilateral 
hearing loss only and asserts that it is due to an etiology 
other than Meniere's disease.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a new diagnosis of a new disorder, 
which is not inextricably intertwined with a previously 
denied claim, and which was not considered at the time of the 
prior decision, constitutes a new claim and requires an 
initial adjudication of such claim.  However, a new theory of 
etiology does not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  In this case, service 
connection for bilateral hearing loss has previously been 
claimed and denied as part of the initial claim of service 
connection for Meniere's disease.  The fact that the veteran 
subsequently claimed that the bilateral hearing loss is due 
to an etiology other than Meniere's disease does not create a 
new claim.

In a March 2000 supplemental statement of the case, the RO 
reviewed the claim of entitlement to service connection for 
bilateral hearing loss on a de novo basis.  However, the 
Board does not have jurisdiction to consider a claim that has 
been previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); also Winters v. West, 12 Vet. App. 203 (1999).  

In light of the above, the issue is as stated on the title 
page.

As explained below, the claim of service connection for 
bilateral hearing loss is being reopened.  The Board is 
undertaking additional development on this issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewed your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1. In a January 1969 rating decision, the RO denied service 
connection for Meniere's disease, to include hearing loss, 
and notified the veteran accordingly; he did not appeal that 
decision.

2.  The additional evidence added to the record since January 
1969 bears directly and substantially upon the specific 
matter under consideration; is not cumulative or redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.





CONCLUSIONS OF LAW

1.  The January 1969 RO rating decision denying the claim of 
entitlement to service connection for Meniere's disease, to 
include hearing loss, became final.  38 U.S.C. § 4005(c) 
(1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed his initial claim for VA disability 
benefits in January 1969 at which time he claimed that his 
hearing loss was due to Meniere's disease.

In the January 1969 rating decision, the RO denied service 
connection for Meniere's disease.  The evidence of record at 
that time was a November 1964 statement from J. Freeman, 
M.D.; a March 1968 statement from W. House, M.D.; statements 
from the veteran's father; and service medical records.  

In the November 1964 statement, Dr. Freeman reported that the 
veteran, who was fifteen years old at that time, had 
complaints of fullness in the ears, tinnitus, nausea, 
vertigo, and a speech defect and that, according to the 
veteran's mother, he had had a number of episodes of feeling 
feverish, nauseated and dizzy since childhood.  
Otolaryngologic examination was grossly negative except for a 
severe sensorineural type hearing loss found on audiometry.  
Vestibular function studies also revealed abnormalities.

In the March 1968 statement, Dr. House indicated that the 
veteran had viral labyrinthitis in August 1967.  Dr. House 
noted that the veteran had some loss of hearing at 4000 Hertz 
and "dizziness on the basis of a viral labyrinthitis, which 
[had] ... cleared quite well."  
 
In a March 1958 statement regarding the veteran's past 
medical history, the veteran's father reported that he had 85 
percent deafness in the left ear in late 1964 due to a 
neurological condition and not an ear condition.  The father 
also stated that for the next two years, the veteran had 
intermittent buzzing in the left ear and occasional dizziness 
and was treated for the same symptoms in the right ear in 
August 1967, which had resolved.

The service medical records reflect on the January 1968 pre-
induction examination, the veteran reported a history of a 
temporary hearing loss.  On examination, the ears and the 
neurologic evaluation were normal.  Puretone audiometry 
revealed a puretone threshold level of 5 decibels at 4000 
Hertz in the right ear and puretone threshold levels of zero 
decibels at all other tested frequencies in both ears 
(apparently using ASA standards).  Beginning in mid-February 
1968, the veteran complained of vertigo, blackouts, tinnitus, 
and hearing loss.  The assessment was recurrent 
labyrinthitis.  In October 1968, it was determined that the 
veteran had Meniere's disease, which had preexisted active 
service and had begun in approximately 1963.  On the October 
1968 separation examination, audiometry, reportedly reported 
in ASA units, revealed puretone thresholds of at least 30 
decibels in all tested frequencies in both ears.  A November 
1968 Physical Evaluation Board determined that the veteran's 
preexisting Meniere's disease was not aggravated by active 
service.

The evidence received since the January 1969 rating decision 
includes the report of a March 1998 VA audiological 
evaluation, a January 1999 VA outpatient treatment record and 
a January 2000 statement from A. Kokshanian, M.D.

The report of the March 1998 VA audiological evaluation 
reflects impressions of moderate to severe sensorineural 
hearing loss in the left ear and mild to moderately severe 
high frequency sensorineural hearing loss in the right ear 
with a configuration suggesting an etiology of noise trauma.  
The January 1999 VA outpatient treatment record shows that 
the veteran reported a history of noise trauma and hearing 
loss in service.  The assessment was sensorineural hearing 
loss in both ears, most likely due to noise exposure.  In the 
January 2000 statement, Dr. Kokshanian indicated that the 
veteran had sensorineural hearing loss and tinnitus.  Dr. 
Kokshanian noted that it was difficult to exactly pinpoint 
the etiology of the condition and that contributing factors 
might include the reported childhood episode of Meniere's 
disease, the reported in-service viral infection, the 
reported in-service noise exposure or a congenital condition.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material evidence is submitted.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).

Effective August 29, 2001, 38 C.F.R. § 3.156(a) was amended 
with regard to the definition of new and material evidence.  
However, the revised definition only applies to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,629-30 (August 29, 2001).  Because the veteran's claim was 
filed before August 29, 2001, the old definition of new and 
material evidence applies in this case.  New and material 
evidence under the old definition means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration; that is neither cumulative nor redundant; and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001).  




For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of evidence presented since 
the last final disallowance of the claim, the newly presented 
evidence does not need to be probative of all of the elements 
that are required to award a claim, but instead needs to be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  For this claim, the veteran needs to present 
evidence that his hearing loss resulted from a personal 
injury suffered or disease contracted in active service or 
was aggravated by active service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA of 2000.  See 66 Fed. 
Reg. at 45,630-32 (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The regulations 
pertaining to this claim merely implement the VCAA of 2000 
and do not provide any rights other than those provided by 
the VCAA of 2000.  See 66 Fed. Reg. at 45,629.



The Board finds that, to the extent necessary in respect to 
an application to reopen a previously denied claim, VA has 
met its duty to notify and assist the veteran.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).

The report of a March 1998 VA audiological evaluation and the 
January 1999 VA outpatient treatment record are new and 
material evidence.  This evidence relates the hearing loss to 
an etiology other than the preexisting Meniere's syndrome, 
specifically in-service noise trauma.  This additional 
evidence bears directly and substantially upon the specific 
matter under consideration; is not cumulative or redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  Therefore, the claim 
of entitlement to service connection for bilateral hearing 
loss is reopened.  As noted above, the Board is undertaking 
additional development on the issue of service connection for 
this disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).


ORDER

New and material evidence to reopen the claim for service 
connection for bilateral hearing loss having been received, 
the application to reopen the claim is granted.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

